UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-6926


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JEFFREY COFIELD, a/k/a Puller, a/k/a Slick, a/k/a S.,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, District Judge. (1:12-cr-00630-CCB-2)


Submitted: November 30, 2018                                Decided: December 20, 2018


Before KING, WYNN, and QUATTLEBAUM, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Jeffrey Cofield, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jeffrey Cofield appeals the district court’s order denying his motion for a sentence

reduction pursuant to 18 U.S.C. § 3582(c)(2) (2012) and Amendment 782. The district

court denied Cofield’s motion because he was sentenced pursuant to a Fed. R. Crim. P.

11(c)(1)(C) plea agreement that was not based on the Sentencing Guidelines. We vacate

the district court’s order and remand for further proceedings.

       We review for abuse of discretion a district court’s order denying a § 3582 motion

and review “its ruling as to the scope of its legal authority under § 3582(c)(2) de novo.”

United States v. Mann, 709 F.3d 301, 304 (4th Cir. 2013). A district court may reduce a

defendant’s sentence if the defendant “has been sentenced to a term of imprisonment

based on a sentencing range that has subsequently been lowered by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(2). While this appeal was pending, the Supreme

Court decided Hughes v. United States, 138 S. Ct. 1765, 1775 (2018), and held that “a

sentence imposed pursuant to a [Rule 11(c)(1)(C)] agreement is ‘based on’ the

defendant’s Guidelines range so long as that range was part of the framework the district

court relied on in imposing the sentence or accepting the agreement.” Because the

Guidelines provide the “district court’s starting point” in sentencing, a defendant whose

Guidelines range is lowered by a retroactive amendment “will be eligible for relief under

§ 3582(c)(2) absent clear demonstration, based on the record as a whole, that the court

would have imposed the same sentence regardless of the Guidelines.” Id. at 1776.

       Our review of the record reveals that the district court used the Guidelines in

calculating Cofield’s sentence, and the record does not make clear that the district court

                                             2
would have imposed the same sentence absent the Guidelines. Accordingly, we vacate

the district court’s order and remand for further proceedings. We express no opinion as

to whether a reduction in Cofield’s sentence is warranted, leaving that decision to the

district court in the first instance. We grant Cofield’s motion to file a supplemental

informal brief and dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                         VACATED AND REMANDED




                                          3